Execution Version
 
THIRD AMENDMENT
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of April 10, 2009
 
among
 
EV ENERGY PARTNERS, L.P.,
As Parent,
 
EV PROPERTIES, L.P.,
as Borrower,
 
THE GUARANTORS,
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent,
 
and
 
THE LENDERS PARTY HERETO
 

--------------------------------------------------------------------------------


 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”) dated as of April 10, 2009, is among EV ENERGY PARTNERS, L.P., a
Delaware limited partnership (the “Parent”); EV PROPERTIES, L.P., a Delaware
limited partnership (the “Borrower”); the undersigned guarantors (the
“Guarantors”, and together with the Parent and the Borrower, the “Obligors”);
each of the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”); and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).
 
R E C I T A L S
 
A.           The Borrower, the Parent, the Agents and the Lenders are parties to
that certain Amended and Restated Credit Agreement dated as of October 1, 2007
(as amended by the First Amendment dated August 28, 2008, the Second Amendment
dated September 4, 2008 and as further amended, modified, restated or
supplemented, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
 
B.           The Borrower has requested and the Administrative Agent and the
Required Lenders have agreed to amend certain provisions of the Credit
Agreement.
 
C.           NOW, THEREFORE, to induce the Administrative Agent and the Lenders
to enter into this Third Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1.                           Defined Terms.  Each capitalized term used
herein but not otherwise defined herein has the meaning given such term in the
Credit Agreement, as amended by this Third Amendment.  Unless otherwise
indicated, all section references in this Third Amendment refer to sections of
the Credit Agreement.
 
Section 2.                           Amendments to Credit Agreement.
 
2.1           Amendments to Section 1.02.
 
(a)           The following definitions are hereby amended by deleting such
definitions in their entirety and replacing them with the following:
 
“Agreement” means this Amended and Restated Credit Agreement, as amended by the
First Amendment, the Second Amendment and the Third Amendment, including the
Schedules and Exhibits hereto, as the same may be amended or supplemented from
time to time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) except for any day the
Administrative Agent has determined that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate pursuant to Section 3.03(a), the
Adjusted LIBO Rate having an Interest Period of one month on such day plus
1%.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
 
2

--------------------------------------------------------------------------------


 
“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the rate per annum set forth in the
Borrowing Base Utilization Grid below based upon the Borrowing Base Utilization
Percentage then in effect:
 
Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
≤ 50%
> 50% ≤ 75%
> 75% ≤ 90%
> 90%
ABR Loans
1.250%
1.500%
1.750%
2.000%
Eurodollar Loans
2.250%
2.500%
2.750%
3.000%

 
Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.
 
Commitment Fee Rate” means, for any day, a rate per annum equal to 0.50%.
 
(b)           The following definitions are hereby added where alphabetically
appropriate to read as follows:
 
“Third Amendment” means that certain Third Amendment to Amended and Restated
Credit Agreement, dated as of April 10, 2009, among the Parent, the Borrower,
the Guarantors, the Administrative Agent and the Lenders party thereto.
 
2.2           Amendment to Section 9.18.  Section 9.18 is hereby amended by
adding the following as the last sentence:
 
In the event the Borrower assigns, terminates, unwinds or sells any Swap
Agreement in respect of commodities that has been disclosed to the
Administrative Agent and which Swap Agreement has been taken into consideration
in generating the projected cash flows developed in connection with the
Administrative Agent’s determination of its recommended Borrowing Base provided
to the Lenders as part of the most recent Scheduled Redetermination or Interim
Redetermination and the effect of such action (when taken together with any
other Swap Agreements executed contemporaneously with the taking of such action)
would have the effect of canceling its hedge position established by any such
Swap Agreement, then the Borrowing Base shall be reduced, effective immediately
upon such assignment, termination or unwinding by an amount equal to the
economic impact on the Borrowing Base attributable to such terminated Swap
Agreement (as calculated by the Administrative Agent).
 
3

--------------------------------------------------------------------------------


 
Section 3.                           Borrowing Base.  For the period from and
including April 10, 2009 until the next Redetermination Date, the Borrowing Base
is $465,000,000.  Notwithstanding the foregoing, the Borrowing Base may be
subject to further adjustments from time to time pursuant to Section 2.07(e),
Section 8.13(c), Section 9.12 or Section 9.18.
 
Section 4.                           Conditions Precedent.  This Third Amendment
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 12.02 of the
Credit Agreement):
 
4.1           The Administrative Agent shall have received from each of the
Required Lenders, the Parent, the Borrower and the Guarantors, counterparts (in
such number as may be requested by the Administrative Agent) of this Third
Amendment signed on behalf of such Person.
 
4.2           The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable on or prior to the date hereof.
 
4.3           No Default shall have occurred and be continuing as of the date
hereof, after giving effect to the terms of this Third Amendment.
 
The Administrative Agent is hereby authorized and directed to declare this Third
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
 
Section 5.                           Miscellaneous.
 
5.1           Confirmation.  The provisions of the Credit Agreement, as amended
by this Third Amendment, shall remain in full force and effect following the
effectiveness of this Third Amendment.
 
5.2           Ratification and Affirmation; Representations and
Warranties.  Each Obligor hereby i) acknowledges the terms of this Third
Amendment; ii) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect, except as expressly amended hereby, notwithstanding the
amendments contained herein and iii) represents and warrants to the Lenders that
as of the date hereof, after giving effect to the terms of this Third
Amendment:  (i) all of the representations and warranties contained in each Loan
Document to which it is a party are true and correct, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event or events have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
 
4

--------------------------------------------------------------------------------


 
5.3           Counterparts.  This Third Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Third Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
5.4    NO ORAL AGREEMENT.  THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
 
5.5           GOVERNING LAW.  THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
 
5.6           Payment of Expenses.  In accordance with Section 12.03 of the
Credit Agreement, the Borrower agrees to pay or reimburse the Administrative
Agent for all of its reasonable out-of-pocket costs and reasonable expenses
incurred in connection with this Third Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
5.7           Severability.  Any provision of this Third Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
5.8           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
[SIGNATURES BEGIN NEXT PAGE]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.
 

BORROWER: EV PROPERTIES, L.P.             By: EV Properties GP, LLC, its general
partner          
 
By:
/s/ Michael E. Mercer       Michael E. Mercer       Senior Vice President and  
    Chief Financial Officer  

 

PARENT AND GUARANTOR: EV ENERGY PARTNERS, L.P.             By: EV Energy GP,
L.P., its general partner     By: EV Management, L.L.C., its general partner    
     
 
By:
/s/ Michael E. Mercer       Michael E. Mercer       Senior Vice President and  
    Chief Financial Officer  

 

OTHER GUARANTORS: EV PROPERTIES GP, LLC.          
 
By:
/s/ Michael E. Mercer       Michael E. Mercer       Senior Vice President and  
    Chief Financial Officer  

 

  ENERVEST PRODUCTION PARTNERS, LTD.          
 
By:
/s/ Michael E. Mercer       Michael E. Mercer       Senior Vice President and  
    Chief Financial Officer  


6

--------------------------------------------------------------------------------


                                                          

  CGAS PROPERTIES, L.P.             By: EVCG GP, LLC, its general partner      
   
 
By:
/s/ Michael E. Mercer       Michael E. Mercer       Senior Vice President and  
    Chief Financial Officer  

 

  ENERVEST-CARGAS, LTD.             By: EVPP GP, LLC, its general partner      
   
 
By:
/s/ Michael E. Mercer       Michael E. Mercer       Senior Vice President and  
    Chief Financial Officer  

 

 
LOWER CARGAS OPERATING COMPANY
LLC
            By: Enervest-Cargas, Ltd., its sole member     By: EVPP GP, LLC, its
general partner          
 
By:
/s/ Michael E. Mercer       Michael E. Mercer       Senior Vice President and  
    Chief Financial Officer  


 
EVPP GP, LLC
EVCG GP, LLC
         
 
By:
/s/ Michael E. Mercer       Michael E. Mercer       Senior Vice President and  
    Chief Financial Officer  

 
7

--------------------------------------------------------------------------------


 

 
ENERVEST MONROE MARKETING, LTD.
ENERVEST MONROE GATHERING, LTD.
            By: EVPP GP, LLC, its general partner          
 
By:
/s/ Michael E. Mercer       Michael E. Mercer       Senior Vice President and  
    Chief Financial Officer  


8

--------------------------------------------------------------------------------


 

 
JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as Lender
            By: EVPP GP, LLC, its general partner          
 
By:
/s/ Michael A. Kamauf     Name: Michael A. Kamauf     Title: Vice President    
     

9

--------------------------------------------------------------------------------




 
UNION BANK OF CALIFORNIA, N.A.,
as a Lender
         
 
By:
/s/ Paul E. Cornell     Name: Paul E. Cornell     Title: Senior Vice President  
       

 

 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
         
 
By:
/s/ Paul Pritchett     Name: Paul Pritchett     Title: Vice President          

:                      

 
COMPASS BANK,
as a Lender
         
 
By:
      Name:       Title:            

 

 
BNP PARIBAS,
as a Lender
         
 
By:
/s/ Polly Schott     Name: Polly Schott     Title: Director            
By:
/s/ Courtney Kubesch     Name: Courtney Kubesch     Title: Vice President  



10

--------------------------------------------------------------------------------


 

 
COMERICA BANK,
as a Lender
         
 
By:
/s/ Matt Turner     Name: Matt Turner     Title: Corporate Banking Officer      
   

 

 
WELLS FARGO BANK, N.A.,
as a Lender
         
 
By:
/s/ Scott Hodges     Name: Scott Hodges     Title: Vice President          




 
CITIBANK, N.A.,
as a Lender
         
 
By:
      Name:       Title:            




 
THE BANK OF NOVA SCOTIA,
as a Lender
         
 
By:
/s/ David G. Mills     Name: David G. Mills     Title: Managing Director        
 


 
ROYAL BANK OF CANADA,
as a Lender
         
 
By:
/s/ Don J. McKinnerney     Name: Don J. McKinnerney     Title: Authorized
Signatory          

 
 
11

--------------------------------------------------------------------------------

 



 
AMEGY BANK NATIONAL
ASSOCIATION, as a Lender
         
 
By:
      Name:       Title:            

 

 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as a Lender
         
 
By:
/s/ Nupur Kumar     Name: Nupur Kumar     Title: Vice President            
By:
/s/ Shaheen Malik     Name: Shaheen Malik     Title: Vice President  

 

 
ING CAPITAL LLC,
as a Lender
         
 
By:
/s/ Charles E. Hall     Name: Charles E. Hall     Title: Managing Driector      
   

 

 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
         
 
By:
/s/ Monte E. Deckerd     Name: Monte E. Deckerd     Title: Senior Vice President
         

 

 
THE FROST NATIONAL BANK,
as a Lender
         
 
By:
/s/ Andrew Merryman     Name: Andrew Merryman     Title: Senior Vice President  
       